Citation Nr: 0524333	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the veteran's claim of entitlement 
to service connection for PTSD.  This matter was remanded to 
the RO by the Board in January 2005, and a hearing was held 
there before the undersigned (i.e. a Travel Board hearing) in 
May 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in substance, 
that service connection is warranted for PTSD.  Initially, it 
is noted that VA's duty to assist veterans in developing 
their claims includes obtaining records from VA medical 
facilities and for the accomplishment of a VA examination 
(and/or opinion) if the evidence of record suggests that a 
disease had its onset in, or was aggravated by, service.  See 
38 U.S.C.A. § 5103(a)(2) (West 2002).  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159(a)-(c) (2004).  

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  

If the claimed stressor is unrelated to combat (which appears 
to be the case here) a veteran's lay testimony regarding the 
inservice stressor is insufficient to establish the 
occurrence of the stressor, and such testimony must be 
corroborated by "credible supporting evidence."  See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

As will be discussed below, the veteran has been diagnosed 
with PTSD.  Further, he has described stressful events from 
his service, to include serving aboard the USS Kennebec 
traveling in Subic Bay, the Philippines, in the summer of 
1969 when a typhoon hit and he witnessed and/or came to the 
aid of fellow servicemen - including a Chief and Lieutenant - 
who were severely injured.  During the May 2005 Travel Board 
hearing he provided the names of some of his injured 
comrades, and service personnel records confirm that he did 
indeed serve aboard the Kennebec at least during a portion of 
the summer of 1969.  

Other claimed stressors include being ridiculed by fellow 
servicemen while aboard both the Kennebec and the USS 
Ponchatoula (where he served from March 1970 until just 
before separating from service).  During the Travel Board 
hearing the veteran submitted an alleged transcript of 
testimony given in conjunction with non judicial punishment 
he received while aboard the Ponchatoula (it appears, from a 
review of personnel records, that he was disciplined through 
a Captain's mast on several occasions during service).  Among 
other things, the servicemen testified that the veteran was 
ridiculed for poor work performance and that he became 
emotional and lost his temper.  

As noted, the claims file reveals that the veteran carries a 
current diagnosis of PTSD.  In an October 2000 letter, a VA 
clinical psychologist indicated that the veteran had severe 
PTSD and indicated that while in service aboard a ship he 
witnessed several fires and accidents during which others 
were maimed and perhaps killed.  Both this psychologist and a 
doctor who penned a March 2002 letter - and also noted that 
the veteran carried a diagnosis of PTSD - mentioned that 
while in service the veteran was put in solitary confinement 
and verbally abused.  Personnel records reveal that on at 
least one occasion the veteran was placed in correction 
custody in a Naval brig.  In a March 2004 letter, a VA 
licensed social worker, who also noted that the veteran 
suffered from PTSD, mentioned the typhoon, the fires, and 
that the veteran was criticized by his Chief Warrant Officer.  

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) has not been contacted to 
research the veteran's alleged service stressors.  The Board 
finds that, given the evidence discussed above, an attempt 
should be made in this regard.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

Furthermore, the Board notes that while some of the veteran's 
alleged stressors are mentioned in the letters discussed 
above, neither examiner specifically indicated that the 
veteran's PTSD was caused by any of these stressors.  That 
being said, the Board also points out that the veteran has 
yet to have undergone a VA psychiatric examination, and at 
this juncture one would be appropriate after further 
development of the veteran's alleged stressors.  See 
38 U.S.C.A. § 5103A (West 2002).

Finally, during the Travel Board hearing the veteran 
indicated that he currently received treated for his PTSD by 
VA in Boston, and the Board points out that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. 
§ 3.159(c)(2) (2004).  Thus, these records should  associated 
with the claims folder.  See also 38 C.F.R. § 3.159(c)(2) 
(2004).  

Accordingly, this case is REMANDED to the AMC for the 
following:  

1.  The AMC should take the appropriate 
steps to obtain copies of the veteran's 
outstanding VA psychiatric treatment 
records (through the VA Boston Healthcare 
System). 

2.  The AMC should forward the 
information of record regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of alleged stressors including the names 
provided during the Travel Board hearing, 
and any other records relevant to the 
PTSD claim) to USASCRUR and request that 
that organization attempt to verify the 
claimed stressors.  

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of his 
claimed PTSD.  If PTSD is diagnosed, the 
examiner should clearly indicate what 
stressors are related to the disorder, 
and it is requested that the any 
information provided through the 
veteran's personnel file and the service 
department be reviewed.  The examiner 
should also be requested comment on the 
evidence specific to PTSD that is already 
of record (to include the letters 
discussed above).  The examiner should 
review the entire claims folder prior to 
rendering an opinion (if the veteran does 
not suffer from PTSD, that fact should be 
specifically indicated).  

4.  Then, following completion of the 
development requested hereinabove, the 
AMC should readjudicate the claim of 
entitlement to service connection for 
PTSD.  If the claim remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




